Phillip Paul Weidner
PHILLIP PAUL WEIDNER & ASSOCIATES, A.P.C.
943 West Sixth Avenue, Suite 300
Anchorage, AK 99501
Tel: (907) 276-1200; Fax: (907) 278-6571
phillipweidner@weidnerjustice.com
Attorneys for Defendant

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

CONOCOPHILLILPS ALASKA, INC.,             )
                                          )
                        Plaintiff,        )
            v.                            )
                                          )
FORREST WRIGHT; AMANDA WRIGHT;            )
NATHAN KEAYS; KELLY KEAYS; ECO EDGE )
ARMORING, LLC; DAVID BENEFIELD;           )
WRIGHT CAPTIAL INVESTMENTS, LLC; and )
DB OILFIELD SUPPORT SERVICES,             )                 Case No. 3:19-CV-00311-SLG
                                          )
                        Defendant.        )
__________________________________________)

RESPONSE OF DEFENDANTS NATHAN KEAYS AND ECO EDGE ARMORING, LLC,
                TO PENDING MOTIONS BY PLAINTIFF

       COMES NOW Phillip Paul Weidner of Phillip Paul Weidner & Associates, APC, on behalf

of Defendants Nathan Keays and Eco Edge Armoring, LLC, and hereby responds to Plaintiff’s

motions as required by Court Order, at page 9 of 10, of Docket 9, as follows.

       1. Said Defendants and their Counsel, do not make any admissions or concessions as to

           any culpability by said Defendants as to the allegations set out Plaintiff’s Complaint,

           respecting any allegations of criminal conduct, fraud, RICO, etc.;

       2. Defendants do, however, agree to non-oppose Plaintiff’s Motion For Telephonic

           Participation and agree to the Court’s Order in that regard;




         Case 3:19-cv-00311-SLG Document 31 Filed 12/23/19 Page 1 of 3
        3. Undersigned Counsel will appear at the hearing at 2:30 p.m. on December 26. It is

             anticipated: Counsel for the Defendants will agree to non-oppose paragraph one at page

             10 of this Court’s Order re Ex Parte Motion For Temporary Restraining Order at

             Docket 9, being extended in a Preliminary Injunction, with an anticipated further

             modification agreed to by Counsel for the Plaintiff and the Defendants Keays/Eco Edge

             Armoring, that the Defendant Nathan Keays may utilize a bank account for the receipt

             and disbursement as he sees fit of proceeds from any paychecks that he receives from

             the Municipality of Anchorage/Anchorage Police Department, with the name of his

             account and account number being provided to Counsel for the Plaintiff and the Court

             in an appropriate fashion;1 b) Further, Counsel for the Keays/Eco Edge Armoring

             Defendants and Counsel for the Plaintiff are engaging in inappropriate discussions and

             investigating a possible further modification of paragraph one regarding the Defendant

             Keays Municipality of Anchorage/Anchorage Police Department retirement account

             with the Municipality of Anchorage/ Anchorage Police Department;

        4. Thus, it is anticipated that Counsel for the Keays/Eco Edge Armoring Defendants will

             agree at the hearing, to an extension of paragraph 1 as so modified, and an extension of

             paragraph 2 at page 9 of 10, of the Temporary Restraining Order at Docket 9 to be

             incorporated into the Preliminary Injunction;

        5. It is further anticipated that Counsel for the Defendants will agree to such provisions

             and Order(s), with the understanding that any Preliminary Injunction and or




1
 Defendant Keays has established an account (using funds not subject to paragraph 2 of the
Temporary Restraining Order at Docket 9), and will tender to the Court under seal, a copy of the
partial redacted check face as to the identifying numbers of the account.

RESPONSE TO PLEADINGS                                                                              2
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
           Case 3:19-cv-00311-SLG Document 31 Filed 12/23/19 Page 2 of 3
             Stipulations as stated, may be subject to appropriate motions, if necessary, for further

             modification.

        RESPECTFULLY SUBMITTED this 23rd day of December, 2019.

                                                    WEIDNER & ASSOCIATES
                                                    Attorneys for Defendant

                                                    /s/ Phillip Paul Weidner
                                                    Phillip Paul Weidner, ABA No. 7305032



CERTIFICATE OF SERVICE
I hereby certify that on December 23, 2019, a copy of the foregoing was served electronically on
the parties entered in this matter.

s/ Phillip Paul Weidner




RESPONSE TO PLEADINGS                                                                              3
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
           Case 3:19-cv-00311-SLG Document 31 Filed 12/23/19 Page 3 of 3
